Hill, J.,
dissenting. This case was here on a former occasion. 164 Ga. 642 (supra). It was there held: “By the act of August 27, 1925, it is provided that if a claimant proceeds in good faith against a corporation, the charter of which has expired, but which is still doing business, he shall have the right to then proceed against the person or persons operating under the corporate name, and the one-year limit provided in section 25 of the workmen’s compensation act, as it originally stood, shall not apply. Acts 1925, p. 282. Under this act the employee has an adequate remedy at *259law, and for this reason he can not apply to a court of equity for relief.” The act of 1925 (Ga. L. 1925, p. 282), amending the workmen’s compensation act of 1920, provides (sec. 2) that “the right to compensation under this act shall be forever barred, unless a claim be filed with the Industrial Commission within one year after the accident, and, if death results from the accident, unless a claim therefor is filed with the commission within one year thereafter; except that if a claimant proceeds in good faith against a corporation, the charter of which had expired, but which was still doing business, he shall have the right to then proceed against the person or persons operating under the corporate name, and the one-year limit shall not apply.” The principle ruled in Bishop v. Bussey, supra, is controlling in the present case. It was distinctly ruled, by reason of the amendment of August 27, 1925, to section 25 of the workmen’s compensation act of Georgia, that Bussey had “an adequate remedy at law.” But it is now insisted that the amendment of August 27,, 1925, was retroactive and void as far as this present case is concerned, in that it- deprives Mrs. Bishop of a “vested right in the statute of limitations,” which in the original act limited the time within which suit could be brought by one under the act to one year, and therefore that the amendment is contrary to art. 1, sec. 3, par. 2, of the constitution of the State (Civil Code, § 6389), which declares that “No bill of attainder, ex post facto law, retroactive law, or law impairing the obligation of contracts, or making irrevocable grants of special privileges or immunities, shall be passed.” I am of the opinion that the foregoing contentions are without merit. While it is true that a retroactive law which divests or changes fixed, vested rights is unconstitutional, yet laws which merely change remedies or procedure are not unconstitutional. “Laws prescribe only for the future; they can not impair the obligation of contracts, nor generally have a retrospective operation. Laws looking only to the remedy [italics ours], or mode of trial may apply to contracts, rights, and offenses entered into or accrued or committed prior to their passage; but in every case a reasonable time subsequent to the passage of the statute should be allowed for the citizen to enforce his contract, or protect his right.” Civil Code (1910), § 6. The amendment of 1925, supra, is remedial, and is to be literally construed (Cox v. Berry, 13 Ga. 306, 310), and does not change fixed rights. Gen*260erally statutes oí limitation do not create rights which may become vested, but provide defenses which are personal. It was said by Nisbet, J., in the Cox ease, that “Acts which relate to remedies only have been ruled by the highest authority in this Union not to be violative of the constitution, and it has also been over and over again ruled that acts which relate to limitation terms belong to that class.”
See in this connection, Campbell v. Holt, 115 U. S., 620, 628 (supra), where Mr. Justice Miller said: “It is much insisted that this right to defence is a vested right, and a right of property which is protected by the provisions of the fourteenth amendment. It is to be observed that the words Nested right’ are nowhere used in the constitution, neither in the original instrument nor in any of the amendments to it. We understand very well what is.meant by a vested right to real estate, to personal property, or to incorporeal hereditaments. But when we get beyond this, although vested rights may exist, they are better described by some more exact term, as the phrase itself is not one found in the language of the constitution. We certainly do not understand that a right to defeat a just debt by the statute of limitations is a vested right, so as to be beyond legislative power in a proper case. The statutes of limitation, as often asserted and especially by this court, are founded in public needs and public policy — are arbitrary enactments by the law-making power. Tioga Railroad v. Blossburg and Corning Railroad, 20 Wall. 137, 150 [22 L. ed. 331]. And other statutes, shortening the period or making it longer, which is necessary to its operation, have always been held to be within the legislative power until the bar is complete. The right does not enter into or become a part of the contract. No man promises to pay money with any view to being released from that obligation by lapse of time. It violates no right of his, therefore, when the legislature says time shall be no bar, though such was the law when the contract was made. The authorities we have cited, especially in this court, show that no right is destroyed when the law restores a remedy which had been lost. An instructive case on this subject is that of Foster et al. v. The Essex Bank, 16 Mass. 245. The charter of the bank being about to expire in 1819, the legislature of Massachusetts passed a law continuing the existence of all corporations for the space of three years after the expiration of their charters, for the *261purpose of prosecuting and defending suits, and enabling them to settle and close tlieir concerns and divide their capital stock. To a suit brought against the bank after its charter had expired, but within the three years allowed by this statute, it was insisted that, the statute of 1819 was void, as being retrospective in its operation, and interfering with vested rights. The court said: ‘We can not discover any principle by which it can be decided that this statute is void. It does not infringe or interfere with any of the privileges secured by the charter, unless it be considered a privilege to be secured from payment of debts or the performance of contracts, and this is a kind of privilege which, we imagine, the constitution was not intended to protect; . . and a legislature which, in its acts not expressly authorized by the constitution, limits itself to correcting mistakes, and providing remedies for the furtherance of justice, can not be charged with violating its duty or exceeding its authority.’ We are unable to see how a man can be said to have property in the bar of the statute as a defence to his promise to pay. In the most liberal extension of the use of the word ‘property,’ to choses in action, to incorporeal rights, it is new to call the defence of lapse of time to the obligation to pay money, property. It is no natural right. It is the creation of conventional law. We can understand a right to enforce the payment of a lawful debt. The constitution says that no State shall pass any law impairing this obligation. But we do not understand the right to satisfy that obligation by a protracted failure to pay. We can see no right which the promisor has in the law which permits him to plead lapse of time instead of payment, which shall prevent the legislature from repealing that law, because its effect is to make him fulfil his honest obligations.”
And see Mills v. Geer, 111 Ga. 275 (36 S. E. 673, 52 L. R. A. 934); DuBignon v. Brunswick, 106 Ga. 317 (32 S. E. 102); Robinson v. Robins, 238 N. Y. 271 (144 N. E. 579, 36 A. L. R. 1310). This present suit was pending at the time of the passage of the act of 1925. Tn Mills v. Geer, supra, it was ruled that the act in question was not unconstitutional. It was held: .“Under the act of December 21, 1897 (Acts of 1897, pp. 79-81), in a suit to recover land the defendant who has bona fide possession of such land under adverse claim of title may plead as a set-off the value of all permanent improvements bona fide placed thereon by himself, or *262other bona fide claimants under whom he asserts title, notwithstanding such improvements may have been made before the passage of the act. In case the legal title is found to be in the plaintiff, and it should further be found that the value of such improvements at the time of the trial exceeds the mesne profits; while plaintiff is entitled to a verdict in his favor for the land, the defendant is also entitled to a recovery for the amount of excess of the value of such improvements over the mesne profits. The act thus applied is not unconstitutional on account of being retroactive or ex post facto, or on account of its interfering with any vested right of the owner of the land.” “Remedial statutes, although retrospective, are not void, provided they do not impair contracts or disturb absolute vested rights, and only go to confirm rights already existing; and in furtherance of the remedy, by curing defects, and adding to the means of enforcing existing obligations.” Searcy v. Stubbs, 12 Ga. 437; Cox v. Berry, 13 Ga. 306; Knight v. Lasseter, 16 Ga. 151; Union Dry Goods Co. v. Ga. &c. Corporation, 142 Ga. 841 (83 S. E. 946, L. R. A. 1916E, 358). It has been held that the remedy, the mode, and manner of enforcing contracts is no part of an obligation, and is within the legislative control. Carey v. Giles, 9 Ga. 253. There is a difference between the obligation of a contract, which can not be impaired, and the remedy to enforce it, “which generally may be left to the sound discretion of the legislature.” Griffin v. McKenzie, 7 Ga. 163 (50 Am. R. 389). In Lockett v. Usry, 28 Ga. 345 (3), it was held that there is no constitutional impediment to prevent the legislature from changing remedies, provided they are not so impaired as to render them nugatory. Beyond this restriction, parties have no vested rights in remedies. It has been said:. “So long as the State undertakes to furnish remedies, she may vary or modify them at pleasure, if she does not destroy their substantive character.” Cutts v. Hardee, 38 Ga. 350, 356; Gardner v. Ga. R. Co., 117 Ga. 522 (43 S. E. 863). It has been held that claims arising before the passage of an act respecting the remedy may be collected under it. Printup v. Trammell, 25 Ga. 240 (2), 243.
As before stated, the present suit was pending in 1923, before the passage of the act of 1925. It is true that the general rule for the construction of statutes is, not to give them retrospective operation, unless their language imperatively requires such construction. *263Moore v. Gill, 43 Ga. 388, 390. But from a reading of the history of the present case as disclosed by the record, and Bishop v. Bussey, supra, and the exact language of the act of 1925, amending the workmen’s compensation act of 1920, one is forced to the conclusion that the language of the legislature requires the construction that the act was passed as a remedial statute, and one to meet the facts of a case like the present. The statute does not affect the cause of action itself, but only extends the time within which the action may be brought. The statute of limitations acts upon the remedy, and the legislature has the right to change the remedy at pleasure. It can, for instance, change the statute of limitations which bars the right of action on a promissory note not under seal, which is now six years, to ten years; or it can shorten the time to five years if it sees fit. See 9 Howard, 522. In the present case the legislature has merely lengthened the time beyond one year from the time of accident in which a claim may be filed, and has not impaired the obligation of a contract. If the plaintiff had a real cause of action at the time it became barred under the act of 1920, it is not rendered void by reason of the passage of the act of 1920 or of 1925, but the plaintiff is merely given an extended time within which to prosecute his suit. It will be borne in mind that neither the act of 1920 nor the act of 1925 affects the cause of action itself; and I can not agree to the proposition that an essential element of the validity of a claim under the workmen’s compensation act is the filing thereof with the industrial commission within twelve months from the date of the injury to the claimant. Neither can I agree to the contention of the majority of the court that the act of 1925 does not expressly or by clear implication apply to a cause of action which might have become barred at the time of the passage of the act. It appears from the record that if the suit became barred at all, it was between the filing of the first claim for compensation and the filing of the second claim, for the same cause of action; and the legislature seems to have by necessary implication passed the act of 1925 to meet just such a case as the present. The opinion of the majority is predicated upon the assumption that the legislature attempted to revive the right of action created by the act of 1920, that was barred by the statute of limitations, without doing so expressly or by necessary implication. But I am of the opinion that under the facts of the case *264that contention is not borne out by the record. Undoubtedly the general rule is that the lawmaking power can not remove a statutory bar to recovery in a cause of action that has already become completed; but there are exceptions to the rule, as where the statute is remedial, as already pointed out in the case of Campbell v. Holt, and in the decisions of our own court, cited above. And so I am of the opinion, for the reasons stated by Mr. Justice Miller (one of the most learned Justices who ever sat upon that bench), and from the decisions of our own court, that the act of 1925 is not unconstitutional as being retroactive. Courts should be slow to declare legislative acts unconstitutional. In eases of doubt the doubt should be resolved in favor of the constitutional validity of legislation. If a construction can be placed upon a statute which will save it from being declared unconstitutional, it is the duty of the courts to adopt such construction and thus save the act from collision with organic law.” Such is the forcible and appropriate language of my learned colleague, Mr. Justice Hines, in the case of Bennett v. Wheatley, 154 Ga. 591, 593, 594 (115 S. E. 83).
Presiding Justice Beck concurs in this dissent.